DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub No.: 20120104925 (“Nash et al.”).

	Regarding Claim 15-20, Nash et al. discloses Claim 15- a shelf assembly, comprising: a peripheral frame assembly (100) having front and rear frame members spaced-apart from one another and interconnected by first and second side frame members that are spaced-apart from one another to define a receiving area therebetween; a support ledge (along 114) having front and rear portions spaced-apart from one another and inwardly extending from the front and rear frame members, respectively, towards one another into the receiving area, wherein the support ledge further includes first and second side portions spaced-apart from one another and inwardly extending from the first and second side frame members, respectively, towards one another into the receiving area, and further wherein the support ledge includes one or more mounting apertures (146) disposed therethrough; a panel (102) supported on the support ledge at a lower surface thereof, the panel including an upper surface; and
a retaining frame (116) having front and rear portions spaced-apart from one another and interconnected by first and second side portions that are spaced-apart from one another, wherein the retaining frame includes an inner edge abutting the upper surface of the panel, and further wherein the retaining frame includes one or more clip members (144) received in the one or more mounting apertures of the support ledge; CLAIM 16-
wherein the inner edge of the retaining frame (114) is disposed along the front and rear portions of the retaining frame.; CLAIM 17-, wherein the inner edge of the retaining frame (114) is disposed along the front and rear portions and the first and second side portions of the retaining frame; CLAIM 18- wherein the one or more clip members (144) includes clip members disposed on both the first and second side portions of the retaining frame; CLAIM 19-wherein the one or more mounting apertures includes mounting apertures (146) disposed on both the first and second side portions of the support ledge; CLAIM 20- ,wherein the retaining frame (114) surrounds an outer periphery of the panel.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 rejected under 35 U.S.C 103(a) as being unpatentable over 
No.: 2008/0203879 (“Lim et al.”) in view of US Patent No.: US 4689853 A (“Marinoni”).

Regarding Claims 1-8, Lim et al. discloses a shelf assembly, comprising: Claim 1-a frame assembly (30,seen in Fig. 3) having front and rear frame members, wherein the front and rear frame members (32) are spaced-apart from one another to define a receiving area therebetween; a support ledge (33) having front and rear portions spaced-apart from one another and inwardly extending from the front and rear frame members, respectively, into the receiving area;
a glass panel (31) having first and second ends, wherein the first end is received on the front portion of the support ledge (33) adjacent the front frame member, and the second end is received on the rear portion of the support ledge adjacent the rear frame member, and further wherein the second end of the glass panel includes at least one corner having an outwardly extending tab positioned between first and second recesses that are disposed through the glass panel (31); and
at least one retaining member (35), wherein the retaining member includes a generally planar body portion having upper and lower surfaces, wherein the lower surface includes first and second mounting bosses (35b) extending outwardly therefrom, and further wherein the at least one retaining member is positioned over the at least one corner of the glass panel (31), such that the first and second mounting bosses (35b) are received in the first and second recesses of the glass panel, respectively (as seen in Figs. 4-5);
CLAIM 9-shelf assembly, comprising: a peripheral frame assembly (30,seen in Fig. 3) having front and rear frame members (32) spaced-apart from one another and interconnected by first and second side frame members that are spaced-apart from one another to define a receiving area therebetween; a support ledge (33) having front and rear portions spaced-apart from one another and inwardly extending from the front and rear frame members, respectively, towards one another into the receiving area, wherein the support ledge (33) further includes first and second side portions spaced-apart from one another and inwardly extending from the first and second side frame members, respectively, towards one another into the receiving area; a panel having first and second ends, wherein the first end is received on the front portion of the support ledge (33) adjacent the front frame member, and the second end is received on the rear portion of the support ledge  (33)adjacent the rear frame member, and further wherein the second end of the panel includes first and second corners each having an outwardly extending tab (34) positioned between first and second recesses that are disposed through the panel; and first and second retaining members each having a generally planar body portion with first and second mounting bosses extending outwardly from a lower surface of the planar body portion, and further wherein the first and second retaining members are positioned over the first and second corners of the second end of the panel.
	Lim et al. substantially discloses the claimed invention but does not discloses the recesses in the glass panel. Marinoni demonstrates its well known in the art to provide a recess in a glass panel to provide a support surface.
It would have been obvious to one having skill in the art before the effective filing date of the invention that the glass panel taught by Lim et al could be provide a with recess to provide support surface for the retaining tabs.

Regarding Claims 2-8, the combination discloses (Lim et al.) CLAIM 2- wherein the frame assembly includes first and second side frame members (32) interconnecting the front and rear frame members to define a peripheral frame assembly; CLAIM 3- wherein the peripheral frame assembly includes a retaining tab (34, at each corner)disposed between the front frame member and the first side frame member wherein the retaining tab is vertically spaced-apart from the front portion of the support ledge (33); CLAIM 4-wherein a portion of the first end of the glass panel (31) is received under the retaining tab (34); CLAIM 5-wherein the peripheral frame (32) assembly includes first and second retaining tabs (34) vertically spaced-apart from the front portion of the support ledge, wherein the first retaining tab (34)  interconnects the front frame member and the first side frame member (32), and further wherein the second retaining tab interconnects the front frame member and the second side frame member (32); CLAIM 6-wherein a portion of the first end of the glass panel (31) is received between the first and second retaining tabs(34) and the front portion of the supper ledge (33); CLAIM 7- wherein the at least one corner of the glass panel (31) defines a first corner of the second end of the glass panel, and further wherein the second end of the glass panel (31) includes a second corner, wherein the second corner includes an outwardly extending tab (34) positioned between first and second recesses that are disposed through the glass pane (31); CLAIM 8-
wherein the at least one retaining member (35) defines a first retaining member, and further wherein a second retaining member includes a generally planar body portion having upper and lower surfaces, wherein the lower surface of the second retaining member includes first and second mounting bosses (35b) extending outwardly therefrom, and further wherein the second retaining member is positioned over the second corner of the glass panel (21), such that the first and second mounting bosses  (35b)of the second retaining member are received in the first and second recesses of second corner of the glass panel, respectively.
Regarding Claims 10-14, the combination discloses( Lim et al.) CLAIM 10-
, wherein the first and second mounting bosses (35b) of the first retaining member are received in the first and second recesses of the first corner of the second end of the panel, respectively; CLAIM 11-wherein the first and second mounting bosses (35b) of the second retaining member are received in the first and second recesses of the second corner of the second end of the panel, respectively; CLAIM 12-, wherein the peripheral frame assembly includes a first retaining tab (35) disposed between the front frame member and the first side frame member, wherein the first retaining tab is vertically spaced-apart from the front portion and the first side portion of the support ledge to define a first slot therebetween (as seen in Figs .3-6); Claim 13-
wherein the peripheral frame assembly includes a second retaining tab disposed between the front frame member and the second side frame member, wherein the second retaining tab is vertically spaced-apart from the front portion and the second side portion of the support ledge to define a second slot therebetween; CLAIM 14- wherein the first end of the panel includes first and second corners received in the first and second slots, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 12:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLEY S WRIGHT/Primary Examiner, Art Unit 3637